EXHIBIT 10.1
 
 
 
AGREEMENT


FOR THE EXCHANGE OF SECURITIES


BY AND AMONG
 
PUGET TECHNOLOGIES, INC.
(A NEVADA CORPORATION)


AND
 
B-29 ENERGY INC.
(A COLORADO CORPORATION)
 
AND
 
THE SHAREHOLDER OF
B-29 ENERGY INC.
 
 
 
 
i

--------------------------------------------------------------------------------

 
 

INDEX  
Page
         
Cover page
i
        ARTICLE I – Exchange of Securities
1
       
Exchange of Securities
1
 
1.1
Issuance of Securities
1
 
1.2
Exemption from Registration
2
        ARTICLE II – Representations and Warranties of B-29 Energy Inc..
2
       
Representations and Warranties of B-29 ENERGY INC..
2
 
2.1
Organization
2
 
2.2
Capital
2
 
2.3
Subsidiaries
2
 
2.4
Directors and Executive Officers
2
 
2.5
Financial Statements
2
 
2.6
Absence of Changes
3
 
2.7
Absence of Undisclosed Liabilities
3
 
2.8
Tax Returns
3
 
2.9
Investigation of Financial Condition
3
 
2.1
Intellectual Property Rights
3
 
2.11
Compliance with Laws
3
 
2.12
Litigation
3
 
2.13
Authority
4
 
2.14
Ability to Carry Out Obligations
4
 
2.15
Full Disclosure
4
 
2.16
Assets
4
 
2.17
Indemnification
4
 
2.18
Criminal or Civil Acts
4
 
2.19
Restricted Securities
4

 
 
ii

--------------------------------------------------------------------------------

 
 

ARTICLE III – Representations and Warranties of Puget Technologies, Inc..
5
       
Representations and Warranties of PUGET TECHNOLOGIES, INC.
5
 
3.1
Organization
5
 
3.2
Capital
5
 
3.3
Subsidiaries
5
 
3.4
Directors and Officers
5
 
3.5
Financial Statements
5
 
3.6
Absence of Changes
5
 
3.7
Absence of Undisclosed Liabilities
6
 
3.8
Tax Returns
6
 
3.9
Investigation of Financial Condition
6
 
3.1
Intellectual Property Rights
6
 
3.11
Compliance with Laws
6
 
3.12
Litigation
6
 
3.13
Authority
6
 
3.14
Ability to Carry Out Obligations
6
 
3.15
Full Disclosure
7
 
3.16
Assets
7
 
3.17
Indemnification
7
 
3.18
Criminal or Civil Acts
7
        ARTICLE IV – Covenants Prior to the Closing Date
7
       
Covenants Prior to the Closing Date
7
 
4.1
Investigative Rights
7
 
4.2
Conduct of Business
7
 
4.3
Confidential Information
8
 
4.4
Notice of Non-Compliance
8
        ARTICLE V – Conditions Precedent to PUGET TECHNOLOGIES, INC.Performance
8
       
Conditions Precedent to PUGET TECHNOLOGIES, INC. Performance
8
 
5.1
Conditions
8
 
5.2
Accuracy of Representations
8
 
5.3
Performance
8
 
5.4
Absence of Litigation
8
 
5.5
Officer’s Certificate
8
 
5.6
Corporate Action
8
 
5.7
Acceptance of Financial Statements
8

 
 
iii

--------------------------------------------------------------------------------

 
 

ARTICLE VI – Conditions Precedent to B-29 ENERGY INC. Performance
9
       
Conditions Precedent to B-29 ENERGY INC.. Performance
9
 
6.1
Conditions
9
 
6.2
Accuracy of Representations
9
 
6.3
Performance
9
 
6.4
Absence of Litigation
9
 
6.5
Officer’s Certificate
9
 
6.6
Payment of Liabilities
9
 
6.7
Directors of  PUGET TECHNOLOGIES, INC.
9
 
6.8
Officers of  PUGET TECHNOLOGIES, INC.
9
        ARTICLE VII – Closing
10
       
Closing
 
10
 
7.1
Closing
10
        ARTICLE VIII – Covenants Subsequent to the Closing Date
10
       
Covenants Subsequent to the Closing Date
10
 
8.1
Change in Name and Address
10
 
8.2
Registration and Listing
10
        ARTICLE IX – Miscellaneous
10
       
Miscellaneous
10
 
9.1
Captions and Headings
10
 
9.2
No Oral Change
10
 
9.3
Non-Waiver
10
 
9.4
Time of Essence
10
 
9.5
Entire Agreement
11
 
9.6
Choice of Law
11
 
9.7
Counterparts
11
 
9.8
Notices
11
 
9.9
Binding Effect
11
 
9.1
Mutual Cooperation
11
 
9.11
Finders / Brokers
11
 
9.12
Announcements
11
 
9.13
Expenses
11
 
9.14
Survival of Representations and Warranties
12
 
9.15
Exhibits
12
 
9.16
Termination, Amendment and Waiver
13

 

EXHIBITS           Allocation of Securities   Exhibit 1.1   Subscription
Agreement  Exhibit 1.2   Financial Statements of B-29 ENERGY INC.
Exhibit 2.5
  Financial Statements of PUGET TECHNOLOGIES, INC.  Exhibit 3.5

 
 
iv

--------------------------------------------------------------------------------

 
 
AGREEMENT


THIS AGREEMENT (“Agreement”) is made as of September 2, 2013, by and among PUGET
TECHNOLOGIES, INC., a Nevada corporation (“PUGE” or the “Company”), B-29 ENERGY
INC., a Colorado corporation (“B-29”), and Ronald Leyland, the registered holder
of 100% of the shares of B-29 (the “Shareholder”).


WHEREAS, PUGE desires to acquire all of the issued and outstanding common stock
of (“B-29”) from the Shareholder in exchange for newly issued unregistered
shares of common stock of PUGE;


WHEREAS, B-29 desires to assist PUGE in acquiring all of the issued and
outstanding shares of B-29 pursuant to the terms of this Agreement; and


WHEREAS, the Shareholder desires to exchange one hundred percent (100%) of the
shares of B-29 held by Shareholder (i.e. 100 shares) for 15,000,000 shares of
PUGE’s common (the “Purchase Shares”) to be issued to the Shareholder in
exchange for the B-29 Shares (as hereinafter defined), or (35.2%) of the capital
stock of the Company outstanding after the exchange.


NOW, THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties hereto agree as follows:
 
ARTICLE I
Exchange of Securities
 
1.1           Issuance of Securities. Subject to the terms and conditions of
this Agreement, PUGE agrees to issue and exchange the Purchase Shares for one
hundred percent (100%) of the issued and outstanding shares of B-29, i.e., 100
shares (the “B-29 Shares”) held by the Shareholder.  Upon the Closing Date of
this Agreement (the “Closing Date”), the Board of Directors of PUGE (the
“Board”) shall direct that the Purchase Shares of PUGE be issued as set forth in
Section 1.1 here in.


(a)   Existing PUGE Common Stock. The PUGE Shareholders existing prior to the
Closing Date shall, upon the occurrence of the Closing and the issuance of the
additional shares to be issued pursuant to this Agreement, including the
Purchase Shares, continue to own all of the common shares of PUGE currently
issued and outstanding.


(b)   Cancellation of Securities.  It is expressly acknowledged by the parties
hereto that the Company’s current majority Shareholder, Allanwater Enterprises
Corp., will, simultaneously with the issuance of the Purchase Shares per Section
1.1 herein cancel 15,000,000 shares of its current PUGE holdings (the “Share
Cancellation”).  The effect of the Share Cancellation will be a zero net
increase in the issued and outstanding shares of the Company as a result of the
issuance of the Purchase Shares.
 
 
1

--------------------------------------------------------------------------------

 
 
1.2           Exemption from Registration. The parties hereto intend that all
PUGE common shares to be issued to the Shareholder shall be exempt from the
registration requirements of the Securities Act of 1933, as amended (the “Act”),
pursuant to Section 4(2) and/or Section 506 of Regulation D of the Act and rules
and regulations promulgated there under.
 
ARTICLE II
Representations and Warranties of B-29
 
B-29 hereby represents and warrants to PUGE that:


2.1           Organization. B-29 is a corporation duly organized, validly
existing and in good standing under the laws of Colorado has all necessary
corporate powers to own its properties and to carry on its business as now owned
and operated by it, and is duly qualified to do business and is in good standing
in each of the states where its business requires qualification.


2.2           Capital. There are an aggregate of 100 shares of B-29 shares
issued and outstanding. There are no outstanding subscriptions, options, rights,
warrants, debentures, instruments, convertible securities or other agreements or
commitments obligating B-29 to issue any additional B-29 shares of any class.


2.3           Subsidiaries. B-29 does not have any subsidiaries or own any
interest in any other enterprise.


2.4           Directors and Executive Officers. The names and titles of the
directors and executive officers of B-29 are as follows:
 

Name   Position       Ronald Leyland    President / Sole Director

 
2.5           Financial Statements. On or before the Closing Date, B-29 shall
provide PUGE with financial statements of B-29 for the fiscal year ended June
30, 2013 (the “B-29 Financial Statements”). The financial statements are
attached hereto as Exhibit 2.5. B-29’s Financial Statements shall be prepared in
accordance with generally accepted accounting principles and practices
consistently followed by B-29 throughout the period indicated, and fairly
present the financial position of B-29 as of the date of the balance sheet
included in the B-29 Financial Statements and the results of operations for the
period indicated.
 
 
2

--------------------------------------------------------------------------------

 


2.6           Absence of Changes. Since June 30, 2013, there has not been any
material change in the financial condition or operations of B-29.  As used
throughout this Agreement, “material” means:  Any change or effect (or
development that, insofar as can be reasonably foreseen, is likely to result in
any change or effect) that causes substantial increase or diminution in the
business, properties, assets, condition (financial or otherwise) or results of
operations of a party.  Taken as a whole, material change shall not include
changes in national or international economic conditions or industry conditions
generally; changes or possible changes in statutes and regulations applicable to
a party; or the loss of employees, customers or suppliers by a party as a direct
or indirect consequence of any announcement relating to this transaction.


2.7           Absence of Undisclosed Liabilities. As of June 30, 2013, B-29 did
not have any material debt, liability or obligation of any nature, whether
accrued, absolute, contingent or otherwise, and whether due or to become due,
that is not reflected in the B-29 Financial Statements.


2.8           Tax Returns. B-29 has filed all federal, state and local tax
returns required by law and have paid all taxes, assessments and penalties due
and payable. The provisions for taxes, if any, reflected in Exhibit 2.5 are
adequate for the periods indicated.  There are no present disputes as to taxes
of any nature payable by B-29.


2.9           Investigation of Financial Condition. Without in any manner
reducing or otherwise mitigating the representations contained herein, PUGE, its
legal counsel and accountants shall have the opportunity to meet with B-29’s
accountants and attorneys to discuss the financial condition of B-29 during
reasonable business hours and in a manner that does not interfere with the
normal operation of B-29’s business.  B-29 shall make available to PUGE all
books and records of B-29.
 
2.10         Intellectual Property Rights. B-29 owns or has the right to use all
trademarks, service marks, trade names, copyrights and patents material to its
business.


2.11         Compliance with Laws. To the best of B-29’s knowledge, B-29 has
complied with, and is not in violation of, applicable federal, state or local
statutes, laws and regulations, including federal and state securities laws,
except where such non-compliance would not have a material adverse impact upon
its business or properties.


2.12         Litigation. B-29 is not a defendant in any suit, action,
arbitration or legal, administrative or other proceeding, or governmental
investigation which is pending or, to the best knowledge of B-29, threatened
against or affecting B-29 or its business, assets or financial condition.  B-29
is not in default with respect to any order, writ, injunction or decree of any
federal, state, local or foreign court, department, agency or instrumentality
applicable to it.  B-29 is not engaged in any material litigation to recover
monies due to it.
 
 
3

--------------------------------------------------------------------------------

 


2.13         Authority. The Board of Directors of B-29 has authorized the
execution of this Agreement and the consummation of the transactions
contemplated herein, and B-29 has full power and authority to execute, deliver
and perform this Agreement, and this Agreement is a legal, valid and binding
obligation of B-29 and is enforceable in accordance with its terms and
conditions.  The Shareholder has agreed to and has approved the terms of this
Agreement and the exchange of securities contemplated hereby.


2.14         Ability to Carry Out Obligations. The execution and delivery of
this Agreement by B-29 and the performance by B-29 of its obligations hereunder
in the time and manner contemplated will not cause, constitute or conflict with
or result in (a) any breach or violation of any of the provisions of or
constitute a default under any license, indenture, mortgage, instrument, article
of incorporation, bylaw, or other agreement or instrument to which B-29 is a
party, or by which it may be bound, nor will any consents or authorizations of
any party other than those hereto be required, (b) an event that would permit
any party to any agreement or instrument to terminate it or to accelerate the
maturity of any indebtedness or other obligation of B-29, or (c) an event that
would result in the creation or imposition of any lien, charge or encumbrance on
any asset of B-29.


2.15         Full Disclosure. None of the representations and warranties made by
B-29 herein or in any exhibit, certificate or memorandum furnished or to be
furnished by B-29, or on its behalf, contains or will contain any untrue
statement of material fact or omit any material fact the omission of which would
be misleading.


2.16         Assets. B-29’s assets are fully included in Exhibit 2.5 and are not
subject to any claims or encumbrances except as indicated in Exhibit 2.5.


2.17         Indemnification. B-29 agrees to indemnify, defend and hold PUGE
harmless against and in respect of any and all claims, demands, losses, costs,
expenses, obligations, liabilities, damages, recoveries and deficiencies,
including interest, penalties and reasonable attorney fees asserted by third
parties against PUGE which arise out of, or result from (i) any breach by B-29
in performing any of its covenants or agreements under this Agreement or in any
schedule, certificate, exhibit or other instrument furnished or to be furnished
by B-29 under this Agreement, (ii) a failure of any representation or warranty
in this Article II or (iii) any untrue statement made by B-29 in this Agreement.


2.18         Criminal or Civil Acts. For the period of five years prior to the
execution of this Agreement, no executive officer, director or principal
stockholder of B-29 has been convicted of a felony crime, been the subject of a
Securities and Exchange Commission (the “Commission”) or National Association of
Securities Dealers (the “NASD”) judgment or decree, or is currently the subject
to any investigation in connection with a Commission or NASD proceeding.


2.19         Restricted Securities.  B-29 and the Shareholder acknowledge that
all of the PUGE shares to be issued by PUGE pursuant to Section 1.1 hereof are
restricted securities and none of such securities may be sold or publicly traded
except in accordance with applicable waivers granted in the Securities Acts of
1933 and 1934, as amended (the “Acts”).
 
 
4

--------------------------------------------------------------------------------

 


ARTICLE III
Representations and Warranties of PUGE


PUGE represents and warrants to B-29 that:


3.1           Organization. PUGE is a corporation duly organized, validly
existing and in good standing under the laws of Nevada, has all necessary
corporate powers to carry on its business, and is duly qualified to do business
and is in good standing in each of the states where its business requires
qualification.


3.2           Capital. The authorized shares of PUGE consists of 110,000,000
shares of common stock, $0.001 par value, of which 42,500,000 shares are to be
issued and outstanding as of the Closing Date.


All of the outstanding common shares prior to the entering into this Agreement
are, and all of the Purchase Shares to be issued as set forth in Section 1.1
hereof, shall be duly and validly issued, fully paid and non-assessable. Other
than as set forth herein, there are no outstanding subscriptions, options,
rights, warrants, debentures, instruments, convertible securities or other
agreements or commitments obligating PUGE to issue any additional shares of any
class.


3.3           Subsidiaries. PUGE does not have any subsidiaries or own any
interest in any other enterprise.


3.4           Directors and Officers. The name and title of the director(s) and
executive officer(s) of PUGE are as follows:
 

Name   Position       Ronald Leyland      Chairman & Chief Executive Officer

 
3.5           Financial Statements. On or before the Closing Date, PUGE shall
provide B-29 with financial statements of PUGE for the period ended July 31,
2013 (the “PUGE Financial Statements”).  The financial statements are attached
hereto as Exhibit 3.5.PUGE’s Financial Statements will be prepared in accordance
with generally accepted accounting principles and practices consistently
followed by PUGE throughout the periods indicated, and fairly present the
financial position of PUGE as of the date of the balance sheets included in the
PUGE Financial Statements and the results of operations for the periods
indicated.


3.6           Absence of Changes. Since July 31, 2013, there has not been any
undisclosed material change in the financial condition or operations of
PUGE.  As used throughout this Agreement, “material” means:  Any change or
effect (or development that, insofar as can be reasonably foreseen, is likely to
result in any change or effect) that causes substantial increase or diminution
in the business, properties, assets, condition (financial or otherwise) or
results of operations of a party.  Taken as a whole, material change shall not
include changes in national or international economic conditions or industry
conditions generally; changes or possible changes in statutes and regulations
applicable to a party; or the loss of employees, customers or suppliers by a
party as a direct or indirect consequence of any announcement relating to this
transaction.
 
 
5

--------------------------------------------------------------------------------

 
 
3.7           Absence of Undisclosed Liabilities. As of July 31, 2013, PUGE did
not have any material debt, liability or obligation of any nature, whether
accrued, absolute, contingent or otherwise, and whether due or to become due,
that is not reflected in the PUGE Financial Statements.


3.8           Tax Returns. PUGE has filed all federal, state and local tax
returns required by law and have paid all taxes, assessments and penalties due
and payable. The provisions for taxes, if any, reflected in Exhibit 3.5 are
adequate for the periods indicated.  There are no present disputes as to taxes
of any nature payable by PUGE.


3.9           Investigation of Financial Condition. Without in any manner
reducing or otherwise mitigating the representations contained herein, B-29, its
legal counsel and accountants shall have the opportunity to meet with PUGE’s
accountants and attorneys to discuss the financial condition of PUGE during
reasonable business hours and in a manner that does not interfere with the
normal operation of PUGE’s business.  PUGE shall make available to B-29 all
books and records of PUGE.


3.10         Intellectual Property Rights. PUGE has no trademarks, service
marks, trade names, copyrights or patents material to its business.


3.11         Compliance with Laws. To the best of PUGE’s knowledge, PUGE has
complied with, and is not in violation of, applicable federal, state or local
statutes, laws and regulations, including federal and state securities laws,
except where such non-compliance would not have a material adverse impact upon
its business or properties.


3.12         Litigation. PUGE is not a defendant in any suit, action,
arbitration or legal, administrative or other proceeding, or governmental
investigation which is pending or, to the best knowledge of PUGE, threatened
against or affecting PUGE or its business, assets or financial condition.  PUGE
is not in default with respect to any order, writ, injunction or decree of any
federal, state, local or foreign court, department, agency or instrumentality
applicable to it.  PUGE is not engaged in any material litigation to recover
monies due to it.


3.13         Authority. The Board of PUGE has authorized the execution of this
Agreement and the consummation of the transactions contemplated herein, and PUGE
has full power and authority to execute, deliver and perform this Agreement, and
this Agreement is a legal, valid and binding obligation of PUGE and is
enforceable in accordance with its terms and conditions.


3.14         Ability to Carry Out Obligations. The execution and delivery of
this Agreement by PUGE and the performance by PUGE of its obligations hereunder
in the time and manner contemplated will not cause, constitute or conflict with
or result in (a) any breach or violation of any of the provisions of or
constitute a default under any license, indenture, mortgage, instrument, article
of incorporation, bylaw, or other agreement or instrument to which PUGE is a
party, or by which it may be bound, nor will any consents or authorizations of
any party other than those hereto be required, (b) an event that would permit
any party to any agreement or instrument to terminate it or to accelerate the
maturity of any indebtedness or other obligation of PUGE, or (c) an event that
would result in the creation or imposition of any lien, charge or encumbrance on
any asset of PUGE.

 
6

--------------------------------------------------------------------------------

 


3.15         Full Disclosure. None of the representations and warranties made by
PUGE herein or in any exhibit, certificate or memorandum furnished or to be
furnished by PUGE, or on its behalf, contains or will contain any untrue
statement of material fact or omit any material fact the omission of which would
be misleading.


3.16         Assets. PUGE assets are fully included in Exhibit 3.5 and are not
subject to any claims or encumbrances except as indicated in Exhibit 3.5.


3.17         Indemnification. PUGE agrees to indemnify, defend and hold B-29
harmless against and in respect of any and all claims, demands, losses, costs,
expenses, obligations, liabilities, damages, recoveries and deficiencies,
including interest, penalties and reasonable attorney fees asserted by third
parties against B-29 which arise out of, or result from (i) any breach by PUGE
in performing any of its covenants or agreements under this Agreement or in any
schedule, certificate, exhibit or other instrument furnished or to be furnished
by PUGE under this Agreement, (ii) a failure of any representation or warranty
in this Article III or (iii) any untrue statement made by PUGE in this
Agreement.


3.18         Criminal or Civil Acts. For the period of five years prior to the
execution of this Agreement, no executive officer, director or principal
stockholder of PUGE has been convicted of a felony crime, been the subject of a
Commission or NASD judgment or decree, or is currently the subject to any
investigation in connection with a Commission or NASD proceeding.
 
ARTICLE IV
Covenants Prior to the Closing Date


4.1           Investigative Rights. Prior to the Closing Date, each party shall
provide to the other party, and such other party’s counsel, accountants,
auditors and other authorized representatives, full access during normal
business hours and upon reasonable advance written notice to all of each party’s
properties, books, contracts, commitments and records for the purpose of
examining the same.  Each party shall furnish the other party with all
information concerning each party’s affairs as the other party may reasonably
request.


4.2           Conduct of Business. Prior to the Closing Date, each party shall
conduct its business in the normal course and shall not sell, pledge or assign
any assets without the prior written approval of the other party, except in the
normal course of business.  Neither party shall amend its Articles of
Incorporation or Bylaws (except as may be described in this Agreement), declare
dividends, redeem or sell stock or other securities.  Neither party shall enter
into negotiations with any third party or complete any transaction with a third
party involving the sale of any of its assets or the exchange of any of its
common stock.
 
 
7

--------------------------------------------------------------------------------

 


4.3           Confidential Information.  Each party will treat all non-public,
confidential and trade secret information received from the other party as
confidential, and such party shall not disclose or use such information in a
manner contrary to the purposes of this Agreement.  Moreover, all such
information shall be returned to the other party in the event this Agreement is
terminated.


4.4           Notice of Non-Compliance.  Each party shall give prompt notice to
the other party of any representation or warranty made by it in this Agreement
becoming untrue or inaccurate in any respect or the failure by it to comply with
or satisfy in any material respect any covenant, condition or agreement to be
complied with or satisfied by it under this Agreement.
 
ARTICLE V
Conditions Precedent to PUGE’s Performance
 
5.1           Conditions. PUGE’s obligations hereunder shall be subject to the
satisfaction at or before the Closing Date of all the conditions set forth in
this Article V.  PUGE may waive any or all of these conditions in whole or in
part without prior notice; provided, however, that no such waiver of a condition
shall constitute a waiver by PUGE of any other condition of or any of PUGE’s
other rights or remedies, at law or in equity, if B-29 shall be in default of
any of its representations, warranties or covenants under this Agreement.


5.2           Accuracy of Representations. Except as otherwise permitted by this
Agreement, all representations and warranties by B-29 in this Agreement or in
any written statement that shall be delivered to PUGE by B-29 under this
Agreement shall be true and accurate on and as of the Closing Date as though
made at that time.


5.3           Performance. B-29 shall have performed, satisfied and complied
with all covenants, agreements and conditions required by this Agreement to be
performed or complied with by it on or before the Closing Date.


5.4           Absence of Litigation. No action, suit or proceeding, including
injunctive actions, before any court or any governmental body or authority,
pertaining to the transaction contemplated by this Agreement or to its
consummation, shall have been instituted or threatened against B-29 on or before
the Closing Date.


5.5           Officer’s Certificate. B-29 shall have delivered to PUGE a
certificate dated the Closing Date signed by the Chief Executive Officer of B-29
certifying that each of the conditions specified in this Article has been
fulfilled and that all of the representations set forth in Article II are true
and correct as of the Closing Date.


5.6           Corporate Action. B-29 shall have obtained the approval of the
Shareholder for the transaction contemplated by this Agreement.


5.7           Acceptance of Financial Statements. B-29 shall have reviewed and
in its sole discretion accepted, prior to the Closing Date, the PUGE Financial
Statements as set forth in Exhibit 3.5.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE VI
Conditions Precedent to B-29’s Performance
 
6.1           Conditions. B-29’s obligations hereunder shall be subject to the
satisfaction at or before the Closing Date of all the conditions set forth in
this Article VI. B-29 may waive any or all of these conditions in whole or in
part without prior notice; provided, however, that no such waiver of a condition
shall constitute a waiver by B-29 of any other condition of or any of B-29’s
rights or remedies, at law or in equity, if PUGE shall be in default of any of
its representations, warranties or covenants under this Agreement.


6.2           Accuracy of Representations. Except as otherwise permitted by this
Agreement, all representations and warranties by PUGE in this Agreement or in
any written statement that shall be delivered to B-29 by that time.


6.3           Performance. PUGE shall have performed, satisfied and complied
with all covenants, agreements and conditions required by this Agreement to be
performed or complied with by it on or before the Closing Date.


6.4           Absence of Litigation. No action, suit or proceeding before any
court or any governmental body or authority, pertaining to the transaction
contemplated by this Agreement or to its consummation, shall have been
instituted or threatened against PUGE on or before the Closing Date.


6.5           Officer’s Certificate. PUGE shall have delivered to B-29 a
certificate dated the Closing Date signed by the Chief Executive Officer of PUGE
certifying that each of the conditions specified in this Article has been
fulfilled and that all of the representations set forth in Article III are true
and correct as of the Closing Date.


6.6           Payment of Liabilities. On or before the Closing Date, PUGE shall
have paid any outstanding obligations and liabilities of PUGE through the
Closing Date, including obligations created subsequent to the execution of this
Agreement.


6.7           Directors of PUGE. On or before the Closing Date, the Board of
PUGE shall appoint the designees of B-29 to PUGE’s Board of Directors and all
directors not so designated simultaneously resign from the Board of Directors.


6.8           Officers of PUGE. On or before the Closing Date, the newly
constituted Board of PUGE shall elect the officers of PUGE and any other then
existing executive officers of PUGE shall resign.


6.9           Acceptance of Financial Statements.  PUGE shall have reviewed and
in its sole discretion accepted, prior to the Closing Date, the B-29’s Financial
Statements as set forth in Exhibit 2.5.
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE VII
Closing
 
7.1           Closing. The closing of this Agreement shall be held at the
offices of PUGE or at any mutually agreeable place on or prior to September 2,
2013, unless extended by mutual agreement.  At the closing:


(a)   B-29 shall deliver to PUGE (i) the Shareholder stock certificates
representing 100% of the outstanding shares of B-29, (ii) an assignment of all
of the B-29’s shares to PUGE, (iii) the officer’s certificate described in
Section 5.5, and (iv) signed minutes of its directors approving this Agreement.


(b)   PUGE shall deliver to B-29 (i) certificates representing the Purchase
Shares, (ii) the officer’s certificate described in Section 6.5, (iii) signed
minutes of its directors approving this Agreement, and (iv) resignations of its
executive officers and directors pursuant to Sections 6.7 and 6.8.
 
ARTICLE VIII
(RESERVED)
 
ARTICLE IX
Miscellaneous


9.1           Captions and Headings. The article and Section headings throughout
this Agreement are for convenience and reference only and shall not define,
limit or add to the meaning of any provision of this Agreement.


9.2           No Oral Change. This Agreement and any provision hereof may not be
waived, changed, modified or discharged orally, but only by an agreement in
writing signed by the party against whom enforcement of any such waiver, change,
modification or discharge is sought.


9.3           Non-Waiver. The failure of any party to insist in any one or more
cases upon the performance of any of the provisions, covenants or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants
or conditions.  No waiver by any party of one breach by another party shall be
construed as a waiver with respect to any other subsequent breach.


9.4           Time of Essence. Time is of the essence of this Agreement and of
each and every provision hereof.
 
 
10

--------------------------------------------------------------------------------

 


9.5           Entire Agreement. This Agreement contains the entire Agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings.


9.6           Choice of Law. This Agreement and its application shall be
governed by the laws of the state of Nevada.


9.7           Counterparts. This Agreement may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.


9.8           Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given on the date of service if served personally on the party to whom notice is
to be given, or on the third day after mailing if mailed to the party to whom
notice is to be given, via facsimile or by first class mail, registered or
certified, postage prepaid, and properly addressed as follows:
 

B-29:  
B-29 ENERGY INC.
2624 Sea Island Drive
Ft. Lauderdale, FL 33301
      PUGE:  
PUGET TECHNOLOGIES, INC.
401 East Las Olas Blvd Suite 1400
Fort Lauderdale, FL 33301

 
9.9           Binding Effect. This Agreement shall inure to and be binding upon
the heirs, executors, personal representatives, successors and assigns of each
of the parties to this Agreement.


9.10         Mutual Cooperation. The parties hereto shall cooperate with each
other to achieve the purpose of this Agreement and shall execute such other and
further documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.


9.11         Finders/ Brokers. There are no finders or brokers in connection
with this transaction.


9.12         Announcements.  The parties will consult and cooperate with each
other as to the timing and content of any public announcements regarding this
Agreement.


9.13         Expenses. Each party will bear their own expenses, including legal
fees incurred in connection with this Agreement. The Shareholder will not be
responsible for any costs incurred in connection with the transaction
contemplated by this Agreement.
 
 
11

--------------------------------------------------------------------------------

 


9.14         Survival of Representations and Warranties. The representations,
warranties, covenants and agreements of the parties set forth in this Agreement
or in any instrument, certificate, opinion or other writing providing for in it,
shall survive the Closing Date.
 
9.15         Exhibits. As of the execution hereof, the parties have provided
each other with the exhibits described herein.  Any material changes to the
exhibits shall be immediately disclosed to the other party.


9.16         Termination, Amendment and Waiver.


(a)           Termination.  This Agreement may be terminated at any time prior
to the Closing Date, whether before or after approval of matters presented in
connection with the share exchange by the Shareholders of PUGE or by the
Shareholder:


(1)           By mutual written consent of B-29 and PUGE;


(2)           By either B-29 or PUGE;


 
(i)
If any court of competent jurisdiction or any governmental, administrative or
regulatory authority, agency or body shall have issued an order, decree or
ruling or taken any other action permanently enjoining, restraining or otherwise
prohibiting the transactions contemplated by this Agreement; or



 
(ii)
If the transaction shall not have been consummated on or before August31, 2011
unless the failure to consummate the transaction is the result of a material
breach of this Agreement by the party seeking to terminate this Agreement.



(3)           By B-29, if PUGE breaches any of its representations or warranties
hereof or fails to perform in any material respect any of its covenants,
agreements or obligations under this Agreement; and


(4)           By PUGE, if B-29 breaches any of its representations or warranties
hereof or fails to perform in any material respect any of its covenants,
agreements or obligations under this Agreement.


(b)           Effect of Termination.  In the event of termination of this
Agreement by either PUGE or B-29, as provided herein, this Agreement shall
forthwith become void and have no effect, without any liability or obligation on
the part of B-29 or PUGE, and such termination shall not relieve any party
hereto for any intentional breach prior to such termination by a party hereto of
any of its representations or warranties or any of its covenants or agreements
set forth in this Agreement.
 
 
12

--------------------------------------------------------------------------------

 


(c)           Extension; Waiver.  At any time prior to the Closing Date, the
parties may, to the extent legally allowed, (a) extend the time for the
performance of any of the obligation of the other acts of the other parties, (b)
waive any inaccuracies in the representations and warranties contained herein or
in any document delivered pursuant hereto or waive compliance with any of the
agreements or conditions contained herein.  Any agreement on the part of a party
to any such extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such party.  The failure of any party
to this Agreement to assert any of its rights under this Agreement or otherwise
shall not constitute a waiver of such rights.
 
(d)           Procedure for Termination, Amendment, Extension or Waiver.  A
termination of this Agreement, an amendment of this Agreement or an extension or
waiver shall, in order to be effective, require in the case of B-29 or PUGE,
action by its respective Board of Directors or the duly authorized designee of
such Board of Directors.
 
 
 
 
(SIGNATURE PAGE FOLLOWS)
 
 
13

--------------------------------------------------------------------------------

 
 
In witness whereof, the parties hereto have executed this Agreement concerning
the exchange of securities on the date first above written.
 
 

 
B-29 ENERGY INC.
            By: /s/ Ronald Leyland       Ronald Leyland       President        
            PUGET TECHNOLOGIES, INC.             By: /s/ Ronald Leyland      
Ronald Leyland       CEO  

 
 
14

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.1
 
ALLOCATION OF SECURITIES
UPON CLOSING
 
 
COMMON STOCK OF COMPANY, Par Value $0.001
 

Authorized:   110,000,000 shares       Issued and Outstanding:   42,500,000
shares

 
 
 
15

--------------------------------------------------------------------------------